SUPPLEMENT DATED MAY 1, 2007 TO PROSPECTUS DATED MAY 1, 2000 FOR LAST SURVIVOR FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICIES ISSUED BY NATIONWIDE LIFE INSURANCE COMPANY THROUGH ITS NATIONWIDE VLI SEPARATE ACCOUNT-2 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2007, the following Sub-Accounts changed names: Old Name New Name Neuberger Berman Advisers Management Trust – AMT Limited Maturity Bond Portfolio: I Class Lehman Brothers Advisers Management Trust – AMT Short Duration Bond Portfolio: I Class
